Title: Receipt of Payment for Carriage Equipment, [3 February 1810]
From: 
To: Madison, James


        
          [3 February 1810]
        
        
          
            1810
            Coll. Robert Patten for the President of the United States, Dr, to Robert Fielding
            
          
        
        
          
          
            febr. 3. 1810
            To 3 new full plated Globes for the Chariot
             30,—
          
          
            
            six ℔ of the best wax canoles for do
              4,80
          
          
            
            a Case for do. & Porterage
              2,—
          
          
            
            
            $36,80
          
          
            
            Recd payment from Coll Patten
            
          
        
        
          Rob,t. Fielding
        
      